Title: From Abigail Smith Adams to Mercy Otis Warren, 8 August 1813
From: Adams, Abigail Smith
To: Warren, Mercy Otis



my Dear Madam
Quincy August 8 1813

I cannot let my Son visit Plimouth without bearing a few lines to my old Friend who has always taken a kind interest in the welfare of my dear Daughter Smith, who reached here a fortnight Since with her Sister Son and daughter, but So helpless in her Limbs as not to be able to walk across the Room, obliged to be carried in a chair from the Chamber to the Carriage—If this was all the melancholy circumstance attending her case, hope might be left to comfort and flatter her Friends—I had flatterd myself that her disorder was a Rheumatic affection—but that hope is extinct. all the Physicians who have been consulted agree in opinion that it proceeds from a Schirrous Cancer Seated in the Breast and extending itself over the Stomack contracting the mussels both of that, and the Bowels so as frequently to create Spasms over the whole Surface, like being as She expresses it cased up in Armour. it has not yet burst out, but there are appearnces which indicate it—
She is perfectly Sensible of her Situation and resignd to it—as She expresses herself—She gets a temporary relief from the use of opiates. how in her helpless debilitated State, She had the courage to attempt a journey of three hundred miles, I can Scarcly realize
I Should think it a hazard to take her for the great desire She had to reach the Habitation of her parents and to be with them, gave her courage and Strength—to have her with me was my most earnest desire. to mitigate Sooth and releive her distress as much as human aid can, will be a Solace to me amidst the anguish I am call’d to Sustain in my advanced Age—it is the will of Heaven and I desire to Submit without a murmur—however dark the ways of Heaven appear, to us in the dispensations of Providence, they are undoubtedly designd for our moral improvement
My daughter request me to present her Duty to you, and to Say Love and Respect for You will continue as long as her Life.
During the last ten days my affliction has been doubled. my daughter in Law mrs Charles Adams has lain dangerously Sick in the next Chamber to mrs Smith, with one of the most painfull obstinate and dangerous of diseases—an inflammation of the Intestines. it baffeld medicine for Several days, but has we hope at last has yealded So that the Physician considers her out of Danger—altho much reduced and weakend in the midst of my troubles—I have my Blessings kind and Sympathizing Friends and Neighbours—and my own health altho feeble, yet I am able to attend the Sick; and look to my Family—
I hope to hear that you Still preserv your health and that cheerfull Spirit, which is yet willing to live and not affraid to die—looking to the unseen world for brighter prospects and clearer views of its almighty Framer. there may we meet, and renew that Friendship which Death only can disolve for a Short period
I hope your Son has recoverd from the late unhappy voilenc offerd him, without So great injury as was apprehended
I am Dear Madam Your / affectionate Friend
Abigail Adams